Citation Nr: 0102517	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  93-21 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to separate disability evaluations for 
varicose veins and phlebitis of the right leg.

2.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected right leg chronic venous 
insufficiency, post-phlebitic syndrome with resultant 
varicose veins and chronic superficial thrombophlebitis of 
the mid-calf.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from September 1943 to 
March 1945.

This appeal arose from a November 1992 rating decision of the 
St. Petersburg. Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which found that there was no clear and 
unmistakable error in the rating decision of April 1945 (and 
all subsequent rating actions) that had denied entitlement to 
service connection for a "vascular condition."  In February 
1993, a rating action was issued which found that the veteran 
had not presented new and material evidence to reopen a claim 
of entitlement to service connection for a vascular condition 
(claimed as phlebitis, right leg).  The veteran testified at 
a personal hearing at the RO in April 1993; in June 1993, the 
hearing officer issued a decision which confirmed and 
continued the denial of service connection for a right leg 
condition.  In August 1995, the Board of Veterans' Appeals 
(Board) found that the veteran had submitted new and material 
evidence to reopen his claim for service connection for a 
right leg disorder, claimed as phlebitis; the issue was then 
remanded to the RO for further development.  In October 1995, 
the RO issued a decision which denied entitlement to service 
connection for a vascular disorder of the lower extremities.  
In February 1996, a rating decision was rendered which 
continued to deny service connection for varicose veins of 
the right leg and which denied as not well grounded the claim 
for service connection for phlebitis of the right leg.  In 
December 1996, the RO issued a decision which granted service 
connection for chronic venous insufficiency of the right leg, 
post-phlebitic syndrome with resultant varicose veins and 
chronic superficial thrombophlebitis of the mid-calf; this 
disorder was assigned a 30 percent disability evaluation.  A 
June 1997 rating decision, in pertinent part, denied 
entitlement to an increased evaluation for the service-
connected right leg vascular disorder and denied entitlement 
to a separate evaluation for varicose veins and phlebitis of 
the right leg.  

On February 6, 1998, the Board issued a decision which, in 
pertinent part, denied an increased disability evaluation for 
the service-connected chronic venous insufficiency of the 
right leg, post-phlebitic syndrome with resultant varicose 
veins and chronic superficial thrombophlebitis of the mid-
calf and denied entitlement to a separate disability 
evaluation for the varicose veins and phlebitis of the right 
leg.  This decision was appealed to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999)(hereinafter 
"the Court"), which issued a memorandum decision on April 
25, 2000, which vacated the denials of an increased 
evaluation for the service-connected right leg disorder and 
for separate evaluations for the right leg varicose veins and 
phlebitis.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Moreover, the Court's decision had ordered that the case be 
remanded back to the Board so that an analysis could be made 
concerning 1) which symptoms are due to the varicose veins; 
2) which symptoms are due to phlebitis; and 3) whether any of 
those symptoms overlap.  This analysis was deemed necessary 
in order to determine whether the two disorders are 
sufficiently different to warrant separate disability 
evaluations.  However, the Board notes that the available 
medical evidence of record does not contain any indication as 
to what symptoms are related to which disorder, nor a 
discussion as to what degree the symptoms overlap.  Since the 
Board cannot rely upon its own medical judgment, see Colvin 
v. Derwinski, 1 Vet. App. 171 (1991), it is determined that 
another examination which addresses these questions would be 
helpful.

The veteran has also requested that an increased disability 
evaluation be assigned to his service-connected chronic 
venous insufficiency of the right leg, post-phlebitic 
syndrome with resultant varicose veins and chronic 
superficial thrombophlebitis of the mid-calf.  The Court had 
noted that the regulations used in evaluating vascular 
disorders had been amended during the pendency of this 
appeal; as a consequence, this issue was returned to the 
Board so that the application of the new regulations to the 
veteran's claim could be considered.  While it is incumbent 
upon the Board to assess the evaluation assigned to this 
disorder from the date of the original grant of service 
connection, see Fenderson v. West, 12 Vet. App. 119 (1999), 
it is noted that the available evidence of record does not 
contain sufficient information to assess his current level of 
disability, since the last VA examination was performed in 
August 1996.  Therefore, it is found that another VA 
examination would be helpful prior to a final determination 
of this issue.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA vascular examination by a 
qualified physician in order to fully 
assess the current nature and degree of 
severity of the service-connected chronic 
venous insufficiency of the right leg, 
post-phlebitic syndrome with resultant 
varicose veins and chronic superficial 
thrombophlebitis of the mid-calf.  The 
examiner should answer the following 
questions:

	a) which symptoms are due to the 
varicose veins?

	b) which symptoms are due to 
phlebitis?

	c) do any of these symptoms overlap 
and to what degree

If the symptoms cannot be differentiated, 
the examiner should so state.

A complete rationale for any opinions 
expressed must be provided.

The claims folder must be made available 
to the examiner to review in conjunction 
with the examination, and the examiner is 
asked to indicate in the examination 
report that the claims file has been 
reviewed.

2.  The RO must then readjudicate the 
issue of entitlement to separate 
disability evaluations for the right leg 
varicose veins and phlebitis.

3.  The RO must also readjudicate the 
veteran's claim for an increased 
evaluation for the service-connected 
right leg disorder, keeping in mind the 
holdings of Fenderson, supra and Karnas 
v. Derwinski, 1 Vet. App. 308 (1991) 
(which held that, when rating schedule 
has been amended during the pendency of a 
claim, the version most favorable to the 
veteran from the date of the change are 
to be used in evaluating the condition).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



